1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9     JOSEPH HENDERSON,                                 Case No. 3:14-cv-00639-RCJ-WGC

10                                    Petitioner,                     ORDER
            v.
11
      RENEE BAKER, et al.,
12
                                  Respondents.
13

14         Joseph Henderson’s habeas matter under 28 U.S.C. § 2254 is before the court

15   on respondents’ motion to strike what petitioner styled as a second legal memorandum

16   (ECF No. 51). The Federal Public Defender is representing Henderson. Respondents

17   have filed an answer to the petition, and Henderson, through counsel, filed a reply in

18   support of the petition (ECF Nos. 39, 45). Thereafter, Henderson filed a pro se legal

19   memorandum (ECF No. 51). As Henderson is represented by counsel, respondents’

20   motion to strike the improper, fugitive document is granted.

21         IT IS THEREFORE ORDERED that respondents’ motion to strike (ECF No. 51)

22   is GRANTED. Petitioner’s second legal memorandum (ECF No. 50) is STRICKEN.

23

24

25                30 July
           DATED: 23 July 2019.
                          2019

26

27                                                       ROBERT C. JONES
                                                         UNITED STATES DISTRICT JUDGE
28
                                                    1
